PALMORE, Judge.
The sole question raised in this appeal is whether the Department of Revenue has properly assessed certain bank shares for inheritance tax purposes. Exclusive of interest and costs the amount in controversy is $456.20, that being the protested portion of the taxes as finally certified. There is no motion that an appeal be granted. Therefore, we have no jurisdiction to entertain one.
This case involves a question of valuation only. There being no actual issue of constitutional or statutory principle, Commonwealth ex rel. Allphin v. Sandmann, Ky., 280 S.W.2d 155, does not apply. We have, however, examined the record and the contentions made by appellant and, if we had jurisdiction, would not be inclined to reverse the judgment, since there was sufficient evidence of comparable sales, independent of the controversial formula employed by the Department, to sustain-its valuations.
For the reasons thus expressed the appeal is being dismissed sua sponte.